DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment filed 07/21/2022.
Claims 1, 13 and 20 have been amended; support for the amendment can be found in Fig. 2-4 of the original specification.
Claims 7 and 19 have been canceled.
Claims 1-6, 8-18 and 20 are currently pending in this office action.

Claim Rejections
The 112b rejections of claims 1-6, 8-18 and 20 are withdrawn because of the amendments to the claims.
The double patenting rejections of claims 1 and 8-12 are withdrawn because of the terminal disclaimer filed 07/21/2022.

Allowable Subject Matter
Claims 1-6, 8-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Kanazawa (WO2017073416 A1), the closest prior art of record, Kanazawa discloses a lower box body (“power storage device 1”; [0021]; Fig. 5; element 1), comprising:
 
a base body (“lower case 3”; [0019]; Fig. 5; element 3), 

a first protecting assembly ("nut Nb"; [0024]; Fig. 7; element 55 and Nb; Fig. 5; element 51, 52, and 59), and 

a mounting hole ("holes"; [0021]; Fig. 6; hole corresponding to element Bb); 

the base body (3) comprising a bottom plate portion ("bottom portion 39"; [0022]; Fig. 6; element 39), a side plate portion ("front wall portion 31"; [0022]; Fig. 6; elements 31, 32), and eave portions ("lower flange 30"; [0024]; Fig. 5 and 7; element 30), 

the side plate portion (31, 32) protruding from the bottom plate portion (39) in an up-down direction (annotated Fig. 5(b); element Z), and 

    PNG
    media_image1.png
    596
    1403
    media_image1.png
    Greyscale



each eave portion (30) being connected to one end (Fig. 5) of the side plate portion (31, 32) away from the bottom plate portion (39) and extending toward an outside (Fig. 5) of the side plate portion (31, 32); 

the first protecting assembly (51-59, Nb) being provided at an outside (Fig. 5) of the base body (3) in the up-down direction (Z) and being fixed (Fig. 6; element Bb) to the base body (3), and 

the first protecting assembly (51-59, Nb) being attached (Fig. 6; element Bb) to the eave portion (30); 

the mounting hole (Fig. 6; hole corresponding to Bb) penetrating the eave portion (30) and the first protecting assembly (55) attached to the eave portion (30) in the up-down direction (Z).

the lower box body (1) further comprising a second protecting assembly (annotated Fig. 7; element A) provided at an outside of the first protecting assembly (51-59, Nb) in the up-down direction (Z), and 

    PNG
    media_image2.png
    469
    594
    media_image2.png
    Greyscale



the second protecting assembly (A) is attached to (Fig. 6; element Bb) the first protecting assembly (51-59) and a corresponding portion (Fig. 5; element 30) of the base body (3); the mounting hole (hole corresponding to Bb) penetrates the eave portion (30), the first protecting assembly (51-59) and the second protecting assembly (A) in the up-down direction (Z).

However, Kanazawa fails to disclose or suggest “the first protecting assembly being positioned between the base body and the second protecting assembly”. Further, it would not have been obvious to one of ordinary skill in the art to have modified Kanazawa according to this limitation as no motivation to do so could be found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728